Per Curiam:
The judgment and order shb'üld be reversed and a new trial ordered,- unless tlie plaintiff stipulates-to reduce the-judgment as. entered by *929deducting therefrom the defendant’s proportionate amount of the coupons delivered to the principal debtor, and also the amount in excess of legal interest which the principal debtor has paid to the defendant, in which event the judgment as so modified and the order appealed from should be affirmed, with costs to the respondent. Present — Ingraham, P.- J., Laughlin, Clarke, Scott and Miller, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulates to modify judgment as stated in opinion, in which event judgment as so modified and order affirmedj'with costs to respondent. Settle order on notice.